395 F.2d 215
Pvt. Felix CHAVEZ, Jr., Appellant,v.Major General R. G. FERGUSSON, U.S. Army, CommandingGeneral, Fort Ord, California, Appellee.
No. 21944.
United States Court of Appeals Ninth Circuit.
May 17, 1968.

Francis Heisler (argued), of Heisler & Stewart, Carmel, Cal., Peter Franck, Berkeley, Cal., for appellant.
Jerry Cimmet (argued), Asst. U.S. Atty., Charles Elmer Collett, Chief Asst. U.S. Atty., Cecil F. Poole, U.S. Atty., San Francisco, Cal., for appellee.
Before CHAMBERS and CARTER, Circuit Judges, and BELLONI, District judge.
PER CURIAM:


1
In the district court, 266 F. Supp. 879 Chavez, then an army private, sought to stop by an injunction an army court martial trial on charges of failing to salute an officer.  Also, in the same complaint he sought a declaratory judgment that would have compelled his discharge from the army.


2
Chavez originally enlisted in the army reserve.  After he reported for his required six months' active duty, an obligation of reservists, he became a Jehovah's Witness, a convert.  Thereupon, both combatant and noncombatant duty became offensive to him.  His failure to salute was a manifestation of his new faith.


3
Chavez (counsel for both sides agree) has now been discharged from the service and has no residual military duties to perform.  (The court martial trial months ago was concluded.)  The type of the formal discharge is an unhappy one for him and he would like a new one.


4
But events have overrun the case and the issues tendered in the complaint are now all moot.


5
This is not to say that Chavez has no forum anywhere to try to improve the form of his discharge.  He is simply without a remedy here now.  Thus, we have not reached the issues, jurisdictional and otherwise, here briefed by the parties.


6
Dismissed.